Tom Glaze, Justice, dissenting. It is difficult for me to understand why this court is so reluctant to accept the State’s appeal to decide if the trial judge erroneously ruled in a criminal defendant’s favor.1  When the terms of Criminal Rule 3(c) are met, the State’s prosecutors, the Attorney General, and the people of this state have a right to be apprised if a trial judge’s decision erroneously favors a criminal defendant and adversely affects Arkansas’s uniform administration of the criminal law. In most situations, this court’s review of a trial judge’s legal decision will not affect a defendant’s double jeopardy rights if or when this court declares the judge erred. In fact, the Attorney General concedes that would be the situation in the instant case. The present state appeal request cries out for review not only because the trial judge erred, but also because his decision now sets a precedent in the 6th Judicial District, if not in other judicial districts in this state. This is a horrendous case involving appellant Eugene Hulum’s killing his nineteen-month-old son. Although Hulum was charged with capital murder, he was found guilty of the lesser crime of manslaughter and given only ten years as a result of the trial court’s having given the jury an erroneous instruction on manslaughter. At trial, Hulum first contended that he suffered from mental disease or defect when he killed his infant son, but the jury rejected that contention. Nonetheless, Hulum further argued the legal proposition that, “if the jury did not believe Hulum suffered from a mental disease or defect to the extent that he could not conform his conduct or appreciate the criminality of his conduct, [it] could find that [his mental disease or defect] was a reasonable excuse for his [extreme] emotional disturbance,” which Hulum claimed supported his request for a manslaughter instruction. The trial court agreed with defense counsel, but Hulum cites no legal authority that entitled him to argue mental disease or defect, as part of the manslaughter instruction, when asserting his claim that he killed the infant while under the influence of extreme disturbance. Our court has repeatedly held that, a jury cannot be instructed on manslaughter, as defined in Ark. Code Ann. § 5-10-104(a)(1), unless there was proof that the defendant incurred some kind of provocation, such as physical fighting, a threat, or a brandished weapon. See Kail v. State, 341 Ark. 89, 94-95, 13 S.W.3d 878, 880-81 (2000); Spann v. State, 328 Ark. 509, 514-515, 944 S.W.2d 537, 539-49 (1997); Franks v. State, 342 Ark. 167, 171, 27 S.W.3d 377, 379 (2000). Accordingly, that statute requires some showing of provocation before the instruction can be given. In sum, until the trial court’s decision in this case, Arkansas had no case law or statutory authority that suggests “mental disease or defect” supplants the element of “extreme emotional disturbance” found in Arkansas’s manslaughter statute; nor was there authority requiring that mental disease or defect should be added as an element to that offense. This court is wrong in not granting the State’s appeal, since the Attorney General’s request for review fits squarely within the dictates of Rule 3(c). Imber, J., joins this dissent.